      Case 1:19-cr-00373-PGG Document 293 Filed 04/20/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,         :

vs.                               :           S1 19 Cr. 373 (PGG)

MICHAEL AVENATTI,                 :

            Defendant.            :
_________________________________




             DEFENDANT AVENATTI’S REPLY MEMORANDUM
                 IN SUPPORT OF POST-TRIAL MOTIONS


                                  Scott A. Srebnick
                                  SCOTT A. SREBNICK, P.A.
                                  201 South Biscayne Boulevard
                                  Suite 1210
                                  Miami, FL 33131
                                  Telephone: (305) 285-9019
                                  Facsimile: (305) 377-9937
                                  E-Mail: Scott@srebnicklaw.com
       Case 1:19-cr-00373-PGG Document 293 Filed 04/20/20 Page 2 of 11




                                        TABLE OF CONTENTS

I.       MOTION FOR JUDGMENT OF ACQUITTAL .....................................................1

II.      MOTION FOR NEW TRIAL ..................................................................................4

III.     CONCLUSION ........................................................................................................9
        Case 1:19-cr-00373-PGG Document 293 Filed 04/20/20 Page 3 of 11



       Defendant Michael Avenatti, through counsel, and pursuant to Fed.R.Crim.P. 29(c) and

33, respectfully replies to the government’s memorandum of law in opposition to Mr.

Avenatti’s post-trial motions (Dkt. No. 292).

           I.     MOTION FOR JUDGMENT OF ACQUITTAL

   In his motion for judgment of acquittal, Mr. Avenatti argued that the government presented

insufficient evidence that Mr. Avenatti believed he was exceeding the authority granted to him

by his client, Coach Gary Franklin, by demanding that he, Mr. Avenatti, be retained by Nike

to conduct an internal investigation of Nike. In its response, the government cites no such

evidence, for good reason. The evidence was uncontroverted that: 1) Coach Franklin and his

consultant, Jeffrey Auerbach, communicated to Mr. Avenatti that Coach Franklin wanted to

help Nike “clean-up EYB” and “get rid of the corruption and corrupt execs;” (GX304:6); 2)

Coach Franklin and Mr. Auerbach gave Mr. Avenatti a power-point presentation that posed

three questions, all of which would require an internal investigation to answer; (GX311:5); 3)

Mr. Auerbach and Coach Franklin told Mr. Avenatti that Nike had engaged in racketeering

and corporate bullying, and that Coach Franklin wanted Nike to “self-report” to the authorities;

(Tr.1750-51); and 4) Mr. Auerbach and Coach Franklin told Mr. Avenatti that Coach

Franklin’s goal was to achieve justice, which to Coach Franklin meant “ridding Nike EYB of

the bad actors, meaning Carlton and Jamal, so nobody else got harmed, financial compensation

for Gary for the brand and his club and his program and what he has – his losses, and working

with Nike to report this to the authorities was very important to him, and then assisting them

in any way in helping, you know, change the situation again so nobody could be bullied and

abused like this.” (Tr.1072). Mr. Avenatti’s demand that Nike retain him to conduct an

internal investigation, as one component of a settlement of Coach Franklin’s claims, was
        Case 1:19-cr-00373-PGG Document 293 Filed 04/20/20 Page 4 of 11



entirely consistent with Coach Franklin’s goal of getting DeBose and James fired and assisting

Nike to clean up EYB and self-report to the authorities.

   To be sure, Mr. Avenatti made it clear to Coach Franklin that he, Mr. Avenatti, would try

to achieve a $1 million monetary settlement and the firing of DeBose and James, goals which

Coach Franklin embraced. There was no evidence that Coach Franklin or Mr. Auerbach

restricted Mr. Avenatti in any way in how to achieve those goals during the first round of

negotiations. Mr. Avenatti was authorized to make “tactical decisions” that were impliedly

authorized by the representation. (Tr.2338). Any final settlement of Coach Franklin’s claims

would have required Coach Franklin’s consent; Mr. Avenatti never executed a settlement on

Coach Franklin’s behalf without his consent or otherwise impaired his substantive rights.

    The government argues that Mr. Avenatti’s conduct was not authorized because he

“repeatedly misled Franklin, both directly and through Auerbach…” (Dkt. No. 292:11). But

the government does not cite a single false statement that Mr. Avenatti made to either Coach

Franklin or Mr. Auerbach. Rather, the government relies entirely on evidence that Mr.

Avenatti did not share with them every detail of the negotiating tactics he intended to employ

to achieve the goals that Mr. Avenatti had clearly articulated to Coach Franklin: 1) a $1 million

settlement; and 2) the firing of DeBose and James. The government’s exclusive reliance on

“omissions” highlights the major flaw – and unconstitutional vagueness – of this prosecution.

In the final analysis, Mr. Avenatti stands convicted of extortion and honest services wire fraud

because, in the government’s view, he failed to adequately communicate his negotiating tactics

to his client, notwithstanding that Mr. Avenatti’s two-pronged settlement demand was plainly

in furtherance of Coach Franklin’s objectives of obtaining restitution and justice.




                                               2
        Case 1:19-cr-00373-PGG Document 293 Filed 04/20/20 Page 5 of 11



       The government argues that Mr. Avenatti’s settlement demands could not have been

authorized because they “indisputably violated his core ethical duties as an attorney,” (Dkt.

No. 292:12), reasoning that Mr. Avenatti’s demands created a conflict of interest that required

informed written consent from Coach Franklin. While Coach Franklin’s written consent may

have been required under the California Rules of Professional Conduct before Mr. Avenatti

could actually be retained by Nike, the negotiations never progressed to that point where Nike

actually retained Mr. Avenatti. Moreover, as this Court noted during the trial, Nike never

made a single settlement offer to Coach Franklin. Thus, Mr. Avenatti never rejected a

settlement offer to Coach Franklin in favor of his own personal interest. Both components of

the settlement demand that Mr. Avenatti made to Nike lawyers -- $1.5 million to Coach

Franklin and an internal investigation to be led by Mr. Avenatti – were in furtherance of the

objectives articulated by Coach Franklin. There was no conflict for Mr. Avenatti to seek both

objectives in the first round of negotiations.

       Finally, the government argues that “the evidence was more than sufficient to

demonstrate a lack of nexus between the defendant’s demands and any claim of right on the

part of his client.” (Dkt. No. 292:13) (emphasis added). The government contends that the

sums demanded by Mr. Avenatti “bore no conceivable relationship to Franklin’s claims, which

were based on a contract worth $72,000.” (Dkt. No. 292:13). This argument is a strawman

because the required nexus is the nexus between Mr. Avenatti’s threats and Coach Franklin’s

claim of right, not the nexus between the amount of the demand and the value of the claim.

United States v. Jackson, 180 F.3d 55, 67-71 (2d Cir. 1999), on reh’g, 196 F.3d 383 (2d Cir.




                                                 3
        Case 1:19-cr-00373-PGG Document 293 Filed 04/20/20 Page 6 of 11



1999).1 Unlike the “marital infidelity” example, here there was plainly a nexus between Mr.

Avenatti’s threat to publicly expose the treatment of Coach Franklin and Coach Franklin’s

claim of right against Nike.

           II.     MOTION FOR NEW TRIAL

       The Court improperly excluded text messages and e-mails from evidence, thereby

depriving Mr. Avenatti of his Fifth and Sixth Amendment rights to present a defense and his

right to a fair trial. The excluded text messages and e-mails included DX FF-02, FF-07, FF-

611, FF-613, FF-623, FF-633, FF-638, FF-647, FF-713, FF-741, FF-777, FF-886, FF-915, FF-

926, FF-962, GG-2, GG-25778, MM-03, MM-04, MM-05, BBB, and EEE. (See Dkt. No.

253). Most of the text messages and emails were excluded even without a contemporaneous

objection by the government.

       In response, the government first argues, in conclusory fashion, that the exhibits

“contained inadmissible hearsay and irrelevant and inflammatory statements.” (Dkt. No.

292:20). The government, however, never objected at trial on hearsay grounds and, more

importantly, does not cite a single example from the 22 text messages and/or emails of a


1
 In Jackson, the Second Circuit found a “nexus” to be lacking because defendant Jackson had no
plausible claim. On that issue, the panel opinion repeatedly made it clear that the appropriate
inquiry is whether there was a nexus between the threat and the claim. 180 F.3d at 70-71. On
rehearing, the panel reaffirmed this view, 196 F.3d at 387 (noting its conclusion that §875(d)
prohibits threats to reputation for purposes of obtaining money “if there is no nexus between the
threat and the defendant’s claim”) (emphasis added). Later in the rehearing opinion, the panel
conflated the issue by observing that Jackson had failed to proffer sufficient evidence of a nexus
between the claim and the demand (as opposed to the threat). 196 F.3d at 388. Given the marital
infidelity example used by the Jackson panel, it is only logical that the nexus requirement speaks
to the relationship between the claim and the threat, not the claim and the demand. See also
United States v. Coss, 677 F.3d 278, 285-86 (6th Cir. 2012) (evaluating the nexus between the
threat and the claim of right). Otherwise, every time a prospective plaintiff demands more than a
claim is worth, the plaintiff would be an extortionist, contrary to the well-established principle that
puffing and posturing during settlement negotiations is acceptable behavior.




                                                  4
        Case 1:19-cr-00373-PGG Document 293 Filed 04/20/20 Page 7 of 11



statement that would have been excludable on hearsay or “inflammatory” grounds. Moreover,

the government agreed with the Court’s assessment at trial that defense counsel’s inquiry into

the content of those excluded messages was relevant.2

       The government next argues that the excluded text messages and emails were properly

excluded because they “could not bear on the defendant’s state of mind because they were

never shared with the defendant, and the messages themselves were therefore not actually

probative of any fact of consequence.” (Dkt. No. 292:21) (emphasis in original). This

argument flouts basic principles of relevance and, in fact, accentuates why the court’s response

to the jury’s note during deliberations deprived Mr. Avenatti of a fair trial.

       “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of consequence in determining this

action.” Fed.R.Evid. 401. “To be relevant, evidence need not be sufficient by itself to prove a

fact in issue, much less to prove it beyond a reasonable doubt.” United States v. Abu-Jihaad,

630 F.3d 102, 132 (2d Cir. 2010). Rule 401 prescribes a “very low standard” for relevance.

United States v. White, 692 F.3d 235, 246 (2d Cir. 2012). [U]nless an exception applies, all

‘relevant evidence is admissible.’” Id. (quoting Fed.R.Evid. 402).

       Plainly, the excluded written communications between Coach Franklin and Mr.

Auerbach and others (i.e., Trent Copeland), in which Coach Franklin expressed his goals and

objectives vis-à-vis Nike in the months before he retained Mr. Avenatti were relevant, as the




2 THE COURT: So the reason why I think it is relevant is that it has some bearing -- it could
possibly have some bearing on what the jury concludes Mr. Franklin said he wanted from Mr.
Avenatti, and that's why I have allowed it. MR. SOBELMAN: OK. That's why we haven't
objected. (Tr.1645; see also Tr.1646).




                                                5
        Case 1:19-cr-00373-PGG Document 293 Filed 04/20/20 Page 8 of 11



Court concluded and the government itself acknowledged. (Tr.1645-46). First, they showed

that Coach Franklin wanted to be aggressive toward Nike, directly contrary to his testimony at

trial. Second, the frequency with which Coach Franklin expressed those goals and objectives

to his trusted consultant Auerbach and another attorney (Copeland) provided an evidentiary

basis for the jury to reasonably infer that Coach Franklin communicated those same goals to

Mr. Avenatti.

       The government argues that the text messages and emails were “cumulative of

Auerbach and Franklin’s testimony because they essentially duplicate what the two men

testified to.” (Dkt. No. 292:22) (quoting Tr.1924). Not so. Neither Auerbach nor Franklin

remembered the exact words that they used in text messages and emails from months earlier,

and their disjointed oral testimony was a poor substitute for their own written communications

that the jury should have been permitted to actually see, read, and taking back to the jury room

during deliberations.

       “The elementary wisdom of the best evidence rule rests on the fact that the
       document is a more reliable, complete and accurate source of information as to
       its contents and meaning than anyone's description....” Gordon v. United States,
       344 U.S. 414, 421, 73 S.Ct. 369, 374, 97 L.Ed. 447 (1953). Thus, pursuant to
       the best evidence rule, this Court finds that the correspondence and other
       documents speak for themselves and therefore the affidavits, to the extent that
       they are submitted to show subjective intent, are neither necessary nor relevant,
       and will therefore be disregarded.

In re Chateaugay Corp., 116 B.R. 887, 905 (Bankr. S.D.N.Y. 1990). To be sure, the Supreme

Court in Gordon wrote as follows:

       The Court of Appeals affirmed on the ground that Marshall's admission, on
       cross-examination, of the implicit contradiction between the documents and his
       testimony removed the need for resort to the statements and the admission was
       all the accused were entitled to demand. We cannot agree. We think that an
       admission that a contradiction is contained in a writing should not bar admission
       of the document itself in evidence, providing it meets all other requirements of



                                               6
       Case 1:19-cr-00373-PGG Document 293 Filed 04/20/20 Page 9 of 11



       admissibility and no valid claim of privilege is raised against it. The elementary
       wisdom of the best evidence rule rests on the fact that the document is a more
       reliable, complete and accurate source of information as to its contents and
       meaning than anyone's description and this is no less true as to the extent and
       circumstances of a contradiction. We hold that the accused is entitled to the
       application of that rule, not merely because it will emphasize the contradiction
       to the jury, but because it will best inform them as to the document's impeaching
       weight and significance.

Gordon, supra, 344 U.S. at 420-21.

       The government cannot get around the logic and wisdom of Gordon so it instead argues

that Gordon was decided before the modern “best evidence rule” was “codified at Rules 1002

through 1003 of the Federal Rules of Evidence.” (Dkt. No. 292:21). But the government does

not explain how the “best evidence rule” in Rule 1002 undermines Mr. Avenatti’s argument in

any way. To the contrary, the very rationale for the best evidence rule was articulated by the

Supreme Court in Gordon. See, e.g., United States v. Morales-Madera, 352 F.3d 1, 9 (1st Cir.

2003) (citing Gordon).

       To the extent the written communications were “cumulative” of defense counsel’s

questioning of Auerbach and Franklin about their recollection of those written

communications -- which we vigorously dispute – it was only because the Court refused to

allow Mr. Avenatti to choose his much preferred method of presenting the evidence through

the written communications. The Court did not limit the government’s presentation of

evidence in the same manner; it permitted the government to offer in evidence written

communications and then elicit oral testimony from the witnesses about those same

documents.

       The Court compounded this evidentiary error by improperly restricting the jury’s

consideration of inferences that could be drawn from the few text messages that were admitted




                                               7
       Case 1:19-cr-00373-PGG Document 293 Filed 04/20/20 Page 10 of 11



in evidence. Namely, the Court should have explained to the jury, in response to the jury

question I.B (Court Exh. 4), that they were permitted to infer from a “state of mind” document

that the declarant then acted upon the state of mind and communicated his state of mind to

Mr. Avenatti. Instead, the jury was left to believe that, absent evidence that a particular text

message was actually shown to Mr. Avenatti, they could not infer that Mr. Auerbach and

Coach Franklin communicated their stated desires to him.

       The government argues that the Court’s supplemental instruction “limited the jury only

from using an exhibit admitted for state-of-mind purposes ‘for the truth of the statements that

were made in that exhibit.’” (Dkt. No. 292:27) (quoting Tr.2408). The government is

incorrect. The Court told the jury that it could “draw inferences from exhibits that were

admitted to demonstrate state of mind, but only as to state of mind. Exhibits received without

any limitation may be considered by you for all purposes, including for their truth. But where

I admitted an exhibit for purposes of demonstrating state of mind, that exhibit can only be

considered for purposes of state of mind, and not for the truth of the statements that were

made in that exhibit.” (Tr.2408) (emphasis added). The Court did not permit the jury to infer

from the text messages that Coach Franklin and Mr. Auerbach acted upon their stated

intentions by in fact communicating their objectives to Mr. Avenatti.

       The government also incorrectly argues for plain error review of Mr. Avenatti’s request

for the instruction that “from state of mind documents, you may draw inferences, including an

inference that the person who made the statement thereafter acted in accordance with the stated

intent.” (Dkt. No. 292:28; Dkt. No. 264:2). Mr. Avenatti contemporaneously objected to the

Court’s proposed instruction and initially requested that the Court answer the question “Yes,

you may draw inferences from state-of-mind documents, and you may draw inferences from



                                               8
       Case 1:19-cr-00373-PGG Document 293 Filed 04/20/20 Page 11 of 11



exhibits admitted into evidence.” (Tr.2400). The Court rejected that request.3 After the Court

gave its response to the jury, but before the jury resumed its deliberations the following

morning, Mr. Avenatti proposed the supplemental response to the jury question (Dkt. No.

264:2). That request was timely and preserved because nothing had happened in the interim;

the Court was given an opportunity to rule on Mr. Avenatti’s supplemental response before

the jury deliberated again. The Court declined to give the supplemental instruction. The

supplemental response is clearly preserved.

       III. CONCLUSION

       For the foregoing reasons, Mr. Avenatti respectfully requests that the Court grant a

judgment of acquittal on all counts. In the alternative, Mr. Avenatti respectfully requests that

the Court grant him a new trial.



                                            Respectfully submitted,

                                            By:    /s/Scott A. Srebnick
                                                   Scott A. Srebnick, P.A.
                                                   201 South Biscayne Boulevard
                                                   Suite 1210
                                                   Miami, FL 33131
                                                   Telephone: (305) 285-9019
                                                   Facsimile: (305) 377-9937
                                                   E-Mail: Scott@srebnicklaw.com




3
  Contrary to the government’s contention, (Dkt. No. 292:28 n.5), Mr. Avenatti does not retreat
from his initial requested answer to the jury note at the time. Indeed, Mr. Avenatti’s proposed
answer was a correct statement of the law.



                                               9
